DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed March 17, 2021 and May 26, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 17, 2021 are acceptable for examination purposes.
Specification
The specification received March 17, 2021 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (JP 2009-038914A).
As to claim 1, Naito discloses a connection structure of an electrical junction box 40 comprising the housing 40 which is fixed to a vehicle (as the disclosure teaches of this component being in a vehicle, the housing is understood to be fixed to the vehicle) and in which a through hole is formed at the region where the terminal block 50 is disposed; terminal block 50 that is inserted into the through hole at the portion noted in housing 40, has a conductor wherein the conductor includes a first terminal portion 51/52/53 placed on one side of the through hole in a penetrating direction in which the through hole penetrates the first housing 40, and a second terminal portion 57 that is directed towards the through hole in a penetrating direction and projection from the lower surface of the housing 40 of electrical box so as to be connected to an external wire 13 disposed below and outside of the housing 40 (Figs. 1, 2, 5 and 6).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (JP 2005-247064A).
As to claim 1, Nagase discloses a connection structure of an electrical junction box 510 comprising the housing 510 which is fixed to a vehicle (Figs. 1, 4 and 5) and in which a through hole is formed at the region where the terminal block 512 is disposed; terminal block 512 that is inserted into the through hole at the portion noted in housing 510 below, has a conductor 514 wherein the conductor includes a first terminal portion placed on one side of the through hole in a penetrating direction in which the through hole penetrates the first housing, and a second terminal portion that is directed towards the through hole 208 in a penetrating direction and projection from the lower surface of the housing 510 flange region of electrical box so as to be connected to an external wire W disposed below and outside of the housing 500 (Figs. 4-5).

    PNG
    media_image1.png
    443
    612
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    700
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    625
    625
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. (JP 2005-247064A) as applied to claim 1 above and further in view of Oishi et al. (JP 2018-037209A).
As to claim 2, the vehicle includes the battery pack 500 arranged below an interior material included in a floor of the vehicle (Fig. 1), the electrical box housing 510 accommodated inside the larger housing 500 which is a housing of the battery pack and is fixed to the vehicle via the larger housing 500 (Fig. 1).  The terminal block 3, is directed towards the bottom wall of the larger housing 500 (Figs. 4-5).
As to claim 3, the bottom wall is a floor panel of the vehicle (Figs. 1, 4 and 5).
As to claim 4, the vehicle includes the battery pack 500 arranged below an interior material included in a floor of a vehicle cabin (Figs. 1-2), the housings 510 and 500 are arranged between the interior material and a lower floor panel of the vehicle (Figs. 1 and 4-5) and the terminal block 3 is directed towards the through hole.
Nagase teaches of a similar configuration wherein the system includes a junction box and battery both disposed in a battery housing and a terminal block directed downward from the junction box towards the underside of a vehicle which housings the battery pack system (Figs. 1-4 discussed above).
Nagase does not explicitly teach of the terminal block conductor including a first terminal portion and second terminal portion where the second terminal portion protrudes from the first housing toward another side in the penetration direction protruding downward from the bottom wall of claim 2 or floor panel of claim 4.

    PNG
    media_image4.png
    603
    893
    media_image4.png
    Greyscale

Oishi discloses a seal structure of a housing of a battery pack wherein an internal terminal block 3 includes first and second portions 21 and 22 to effectively seal the internal housing components from an exterior environment wherein the protruding second portion 22 (protruding through and outwardly from the opening 11 of the battery pack housing 2) is then connected to a corresponding external wire W.  According the Oishi, this terminal block structure, in relation to the battery housing is known to effectively seal the battery pack housing where the terminal block 3 and connection terminal 22 (second portion of the terminal block) are disposed. Thus at least portion 22 of the terminal block protrudes outside of a corresponding housing 2.

    PNG
    media_image5.png
    428
    846
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery pack of Nagase to modify the terminal block of Nagase to having first and second portions where the second portion of the terminal block protrudes out from the battery pack housing as taught by Oishi since it would have provided a design which would have effectively sealed the internal components in the battery pack housing from an exterior environment wherein the protruding second portion is while also permitting the necessary structure for electrical connection of the terminal block to an external wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Nos. 2011/0133548, 2012/0244756 and 2016/0006147 each disclose vehicle battery packs and wire connections to such.  U.S. Patent Application No. 2016/0118739 discloses a terminal connection which projections outwardly from a housing to an external wire.  U.S. Patent No. 6,283,765 discloses a terminal block where the block is inserted into a portion of a housing to include portions which project from the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725